Fourth Court of Appeals
                                   San Antonio, Texas
                                           April 8, 2016

                                       No. 04-15-00714-CV

  WESTPORT OIL & GAS COMPANY, L.P. n/k/a Kerr-McGee Oil & Gas Onshore, L.P.,
                            Appellant

                                                 v.

Betsy MECOM, Donald R. Mullins, Lannie Louise Mecom, Mark Mullins and Wahatoya, Ltd.,
                                     Appellees

                   From the 49th Judicial District Court, Zapata County, Texas
                                     Trial Court No. 6,470
                           Honorable Jose A. Lopez, Judge Presiding


                                          ORDER
       Appellees’ brief is due on April 20, 2016. See TEX. R. APP. P. 38.6(b). On April 5, 2016,
Appellees filed an unopposed first motion for a sixty day extension of time to file their brief until
June 20, 2016.
       Appellees’ motion is GRANTED. Appellees’ brief must be filed with this court not later
than June 20, 2016. See id. R. 38.6(d).
    NO FURTHER EXTENSIONS OF TIME TO FILE APPELEES’ BRIEF WILL BE
GRANTED.



                                                      _________________________________
                                                      Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 8th day of April, 2016.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court